09/15/2020
                    ORIGINAI
         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: PR 20-0005


                                      PR 20-0005
                                                                                   FILED
                                                                                  SEP 1 5 2020
                                                                               Bowen
                                                                                       Greenwoo0
                                                                             Clerk of supreme
                                                                                                Coen
                                                                                         NAnntarta
IN RE THE MOTION OF CHERYL L. SNOW FOR
ADMISSION TO THE BAR OF THE STATE OF                                         ORDER
MONTANA



      Cheryl L. Snow has filed a motion for admission to the Bar ofthe State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Snow has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Cheryl L. Snow may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
ofthe Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                       -.fob
      DATED this(5- day of September, 2020.



                                                             Chief Justice
    _1`7
      : //-144
         ,


     :4   Rees   .   •




2